Citation Nr: 9920777	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for a left knee 
disability and a low back disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  He also had periods of training duty with 
State National Guard Units from 1974 to 1982.  By rating 
action dated in March 1986 the Department of Veterans Affairs 
(VA) Regional Office (RO) St. Louis, Missouri, denied 
entitlement to service connection for a left knee disability, 
low back disability and hearing loss.  The veteran did not 
disagree with those findings in a timely manner and they 
became final.  

The veteran did submit a letter in June 1987 which indicated 
that he disagreed with the decision; however, because it was 
not timely, it was construed to be a reopened claim.  A 
rating decision of October 1987 confirmed the prior denials.  
The veteran filed a timely notice of disagreement with the 
denials of service connection for a left knee disability and 
hearing loss, but did not question the denial of service 
connection for a low back disability.  In March 1989 the 
Board of Veterans' Appeals (Board) denied entitlement to 
service connection for a left knee disability and a hearing 
loss of the left ear.  The Board granted service connection 
for a hearing loss involving the right ear.  

In October 1993 the veteran submitted a claim for an 
increased rating for hearing loss.  In November 1993 he 
attempted to reopen his claims for service connection for low 
back and left knee disabilities.  By rating action dated in 
February 1994 the regional office held that new and material 
evidence sufficient to reopen the claim for service 
connection for left knee and low back disabilities had not 
been submitted.  The veteran appealed from that decision.  In 
September 1994 the veteran claimed service connection for a 
hearing loss on the left.  By rating action dated in December 
1994 the regional office held that new and material evidence 
had not been submitted that was sufficient to reopen that 
claim.  The veteran also appealed from that decision.  

In June 1996 the Board held that new and material evidence 
had not been submitted that would reopen the claim for 
service connection for hearing loss of the left ear.  It was 
further held that the preponderance of the evidence was 
against the veteran's claim for an increased (compensable) 
evaluation for hearing loss of the right ear.  Appellate 
consideration of the issues of whether new and material 
evidence had been submitted to reopen claims for service 
connection for left knee and low back disabilities was 
deferred pending further action by the regional office.  The 
case was again before the Board in April 1998 when it was 
held that new and material evidence had not been submitted 
that would reopen the veteran's claims for service connection 
for a left knee disability and a low back disability.  

The veteran appealed the April 1998 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an October 
1998 motion by the Secretary of Veterans Affairs, with the 
concurrence of opposing counsel, it was requested that the 
Court vacate and remand the April 1998 Board decision.  It 
was noted that after the Board issued its decision in the 
case, the Federal Circuit overturned the test for new and 
material evidence formulated by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) and held that the 
Secretary's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) which it deemed to be more favorable to claimants 
was controlling.  Hodge v. West, 155 F.3d. 1356 (1998).  It 
was noted that the Board's determination that the appellant 
did not present new and material evidence had relied squarely 
on the Colvin test that was invalidated by the Federal 
Circuit.  It was argued that the Board's decision should be 
vacated and remanded for application of the regulatory 
definition of new and material evidence contained in 
38 C.F.R. § 3.156(a).  In an order dated in October 1998 ([redacted]) the Court vacated the Board's decision and remanded 
the case for further consideration.  The case is presently 
before the Board to consider the Court's decision and take 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence which is deemed necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the regional office to the extent possible.

2.  By rating action dated in March 1986 service connection 
was denied for left knee and low back disabilities.  The 
veteran was duly notified of the decision and did not perfect 
an appeal in a timely manner.

3.  The veteran later reopened the claim for service 
connection for a left knee disability and, in a January 1988 
rating action, service connection for that condition was 
again denied by the regional office.  The veteran appealed 
from that decision.  

4.  In a March 1989 decision the Board of Veterans' Appeals, 
among other things, denied entitlement to service connection 
for a left knee disability.

5.  In November 1993 the veteran submitted additional 
information for the purpose of reopening his claims for 
service connection for a left knee and low back disability.  
By rating action dated in February 1994 it was held that the 
additional evidence was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.

6.  The evidence received since the March 1986 rating action 
denying entitlement to service connection for a low back 
disability and the March 1989 Board decision denying 
entitlement to service connection for a left knee disability 
is essentially cumulative in nature or does not bear directly 
on the questions at issue. 


CONCLUSIONS OF LAW

1.  The evidence received since the March 1986 rating action 
denying entitlement to service connection for a low back 
disability is not new and material.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The March 1986 rating action denying entitlement to 
service connection for a low back disability is final and may 
not be reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1998).

3.  The evidence received since the Board denied entitlement 
to service connection for a left knee disability in March 
1989 is not new and material.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

4.  The March 1989 decision by the Board denying entitlement 
to service connection for a left knee disability is final.  
38 U.S.C.A. § 7104(b) (West 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Veteran's Claim for Service Connection for a Low 
Back Disability.

The record reflects that in a March 1986 rating action 
service connection was denied for a low back disability.  The 
veteran was duly notified of that decision and did not submit 
an appeal.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
the Hodge, case, the US Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  That case removed 
the higher standard which had been added to the regulation by 
Colvin v. Derwinski, 1Vet. App. 171 (1991) and which required 
that the new evidence raise a reasonable possibility that the 
new evidence would change the outcome of the matter.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1985.  Among other things, he referred 
to arthritis involving the low back in 1977. 

The veteran thereafter submitted a number of private medical 
records including reports by John R. Wagner, M.D., reflecting 
treatment for left knee conditions in 1977 and 1978.  The 
records do not refer to any low back disability.  

The veteran was examined by the VA in February 1986.  Various 
findings were recorded.  The diagnoses included degenerative 
joint disease of the lumbar spine.  

The evidence of record at the time of the March 1986 rating 
action included the veteran's service medical records 
pertaining to his period of active military service which do 
not reflect any reference to a low back disability.  Service 
medical records from 1979 to 1983 pertaining to his periods 
of training duty which do not reflect any reference to a back 
disability were also of record at that time.  The evidence 
that has been added to the record since the March 1986 rating 
action includes a number of private medical records submitted 
by the veteran in November 1993.  

The private medical records include a March 1993 statement by 
David C. Hausesen, M.D., indicating that he had seen the 
veteran during that month for a left knee problem and also 
chronic low back pain.  There was also a May 1991 statement 
by Harold E. Walters, M.D., indicating that the veteran had 
been injured on  November 9, 1990.  It was indicated that 
while delivering pizzas and as he was walking to his car, his 
left foot slipped off the sidewalk into a deep hole causing 
his left ankle to slip and turn.  He also experienced a sharp 
pain in the lower portion of his back.  Various findings were 
recorded on physical examination including some restriction 
of motion of the back.  There was also a May 1991 statement 
by Shawn L. Berkin, D.O., reflecting that he had seen the 
veteran during that month for evaluation of his injury 
sustained on November 9, 1990.  The veteran complained of 
pain and tenderness involving his left ankle and also pain 
and tenderness involving his low back. 

A November 1990 statement by Robert I. Markenson, M.D., is 
also of record.  It indicated that the veteran had more 
complaints regarding his back and his leg.  The veteran 
stated that the back pain began after the cast was applied.  

The veteran was afforded a VA orthopedic examination in 1997.  
He had a history of left knee complaints dating back to the 
early 1970's.  He also claimed persistent spasm involving the 
lower back secondary to an antalgic gait due to the left knee 
problem.  On examination there were spasm in the low back and 
decreased forward flexion.  The diagnoses included history of 
low back pain.  

The evidence submitted by the veteran subsequent to the March 
1986 rating action reflects his treatment for conditions 
including low back problems following an accident in November 
1990 which involved an injury to his low back.  Although the 
evidence is new, it is not material since it does not tend to 
establish that the veteran's current low back problems either 
had their onset during his period of active military service 
or training duty or, in the case of degenerative arthritis, 
within one year following his period of active service or 
that the low back condition was caused by his left knee 
disability.  In any event, service connection has not been 
established for a left knee disability and service connection 
for the veteran's low back condition could not be established 
as secondary to the left knee condition.  The veteran's 
testimony during the January 1988 and August 1994 hearings at 
the regional office also merely reiterated his contention 
that his low back condition was brought about by shortening 
of his left lower extremity due to his left knee disability.  
Thus, that testimony would not constitute new and material 
evidence.  The evidence that has been received since the 
February 1986 rating action is not considered to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a low back disability.

In view of the above discussion, the veteran's claim for 
service connection for a low back disability is not reopened 
and the March 1986 rating action denying entitlement to 
service connection for that condition is final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  

II.  Whether New and Material Evidence Has Been Presented to 
Warrant Reopening of a Claim for Service Connection for a 
Left Knee Disability.

The record reflects that in the March 1986 rating action 
service connection was denied for a left knee disability as 
well as a low back condition.  The veteran was duly notified 
of that decision and did not submit an appeal.  

The veteran later reopened his claim for service connection 
for a left knee disability and, in a January 1988 rating 
action, service connection for that condition was again 
denied by the regional office.  The veteran appealed from 
that decision and in March 1989 the Board of Veterans' 
Appeals affirmed the denial of service connection for a left 
knee disability.

In November 1993 the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for a left knee disability.  By rating action dated in 
February 1994 the regional office held that the additional 
evidence was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  
38 U.S.C.A. §§ 5108, 7104(b).  The definition of new and 
material evidence has been discussed in connection with the 
veteran's claim for service connection for a low back 
disability.  

The evidence of record at the time of the March 1989 Board 
decision included the veteran's service medical records 
pertaining to his period of active military service which 
reflect no complaints or findings regarding a left knee 
disability.

Service medical records pertaining to the veteran's National 
Guard service reflect that, when he was afforded a physical 
examination in February 1979, a scar on his left knee was 
reported.  

Service medical records pertaining to a period of active duty 
for training in June 1980 reflect that the veteran was seen 
with complaints of knee pain.  A physical examination showed 
three-plus effusion and one-plus crepitus.  It was indicated 
that the veteran had been working 12-hour shifts as a 
military policeman and his knee had begun locking and 
swelling.  It was reported that the condition had been 
aggravated by summer camp.  

In connection with his claim for VA disability benefits 
submitted in November 1985 the record reflects that the 
veteran was hospitalized at St. Luke's Hospital in December 
1977 due to a torn left medial meniscus.  A medial 
meniscectomy was performed.  He was again treated at St. 
Luke's Hospital in 1978 due to an unstable left knee.  

Reports by Dr. Wagner reflect that in August 1978 the veteran 
had no complaints regarding his knee.  It was indicated that 
rehabilitation had proceeded quite well and there were good 
strength of the quadriceps and increasing strength of the 
hamstring muscles.  Physical examination showed no effusion 
and there was an excellent range of motion of the knee and 
tightening of the hamstrings.  It was indicated that the knee 
was stable.  

The records further reflect that, when the veteran was seen 
by Dr. Wagner on May 20, 1980, he complained of locking of 
his knee.  The knee had worsened about a week earlier.  He 
had played baseball without problems.  Then the knee had 
suddenly locked and he experienced pain.  Dr. Wagner 
indicated that he felt the veteran probably had a loose body 
in the knee.  

The veteran was hospitalized at the Missouri Baptist Hospital 
in July 1980 because of swelling, popping and locking of his 
left knee.  An X-ray study showed a loose body in the knee 
which was later surgically removed.  

When the veteran was examined by the VA in February 1986 
there was some limitation of motion of the left knee.  There 
was an old healed medial surgical scar.  He had an enlarged 
patella spurring.  No effusion was noted.  The assessments 
included mild anterolateral and anteromedial rotary 
instability with arthritic changes of the joint of the left 
knee.  

The regional office later received an October 1985 report by 
Herman E. Russell, M.D., indicating that he had examined the 
veteran at that time.  Various findings were made regarding 
the left knee.  The diagnosis was degenerative arthritis of 
the left knee.  

The evidence that has been added to the record since the 
March 1989 Board decision includes a number of private 
medical reports reflecting that the veteran had a total left 
knee replacement arthroplasty in May 1993.  The medical 
records further include an April 1993 statement by Forbes 
A. McMullin, M.D., indicating that he had evaluated the 
veteran for his left knee condition during that month.  He 
also reported that he had seen the veteran back in 1977 for 
his left knee condition and, at that time, had diagnosed a 
torn meniscus which was related to a twisting injury he had 
sustained two weeks earlier.  He had been referred to 
Dr. Wagner who had performed three surgeries for the knee 
condition over the next five years.  The current examination 
showed scars from previous surgical procedures.  The knee 
showed marked enlargement due to an exostosis.  X-rays showed 
far-advanced degenerative arthritis of the left knee.  In a 
June 1993 statement Dr. McMullin noted that a left total knee 
replacement had been performed in May 1993.  The knee 
condition had progressed markedly from 1977 to 1993, leading 
to the total knee replacement.  

During the course of a hearing conducted in August 1994 the 
veteran related that there had been a weekend drill about one 
week before summer camp was to begin in 1980.  During the 
drill he had had some minor discomfort and swelling of his 
knee.  They had had a company picnic and played a game of 
baseball.  On the following Monday morning, he had awoken 
with a 10-degree flexion in his knee.  He called his doctor 
and was X-rayed.  The doctor indicated that there was an 
obvious foreign body lodged in the joint.  During his period 
of active duty for training, he had gone to the base hospital 
on two occasions to have the fluid removed from his knee.  He 
maintained that the left knee condition had been aggravated 
by the drill and summer camp.  The veteran had provided 
similar information in prior hearings at the regional office 
in January 1988 and February 1989.  

In late 1996 and early 1997 the National Personnel Records 
Center advised the regional office that there were no 
additional service medical records of the veteran on file.  

The veteran was provided a VA orthopedic examination in 1997.  
There was no swelling or deformity of the left knee.  There 
was laxity consistent with a left total knee arthroplasty.  
There was also a limitation of motion of the left knee.  The 
diagnosis was left total knee replacement without gross 
evidence of loosening.  

In response to a request for additional service medical 
records of the veteran, the State National Guard advised the 
regional office in August 1997 that there was nothing in the 
records except routine physical examinations which were 
normal.  

As in the case of the veteran's claim for service connection 
for a low back disability, some of the additional evidence 
submitted since the March 1989 Board decision denying 
entitlement to service connection for a left knee disability 
is new; however, the evidence is not considered to be 
material since it does not tend to establish that there was 
any injury or other increase in severity of the veteran's 
preexisting left knee disability during a period of training 
duty.  The service department medical record reflecting that 
the veteran had been seen during a period of active duty for 
training in June 1980 with complaints of knee pain and the 
statement of medical examination and duty status indicating 
that the knee condition had been aggravated by summer camp 
were already of record and had been considered in the March 
1989 Board decision.  In this regard, it should be commented 
that the report indicating that the left knee condition had 
been aggravated by summer camp was not executed by a 
physician and, in any event, such a comment by the service 
department is not binding on the VA.  The Board concluded in 
the March 1989 decision that the veteran's preexisting left 
knee condition had not been aggravated while performing 
annual training in 1980.  The private medical records reflect 
that the veteran had additional surgery for his left knee 
condition in May 1993; however, that was many years following 
the veteran's active duty and periods of training duty and 
also would not tend to establish any aggravation of the 
condition during his military service.  The testimony 
presented by the veteran at the August 1994 hearing on appeal 
regarding his left knee condition was essentially similar to 
information provided at the prior hearings on appeal that had 
been considered by the Board in its March 1989 decision and 
thus was essentially cumulative in nature.  The Board does 
not consider the evidence that has been submitted since the 
March 1989 Board decision to be so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  

In view of the aforementioned matters, the Board concludes 
that the additional evidence submitted since the March 1989 
Board decision is not new and material and is insufficient to 
reopen the claim for entitlement to service connection for a 
left knee disability.  38 C.F.R. §§ 5107, 5108; 38 C.F.R. 
§ 3.156.  Thus, the March 1989 decision by the Board is 
final.  38 U.S.C.A. § 7104(b).  

ORDER

New and material evidence has not been submitted to reopen 
claims for service connection for a left knee disability and 
a low back disability.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 


